Appellant was convicted of adultery and assessed the lowest penalty, a fine of $100.
The term of court at which he was convicted convened September 4 and adjourned for the term December 2, 1916. Appellant was tried and convicted October 3. His motion for new trial was overruled October 21, at which time he gave notice of appeal to this court and entered into a recognizance, and on that date the court entered an order allowing thirty days after adjournment to file a statement of facts. The court could not grant longer than twenty days. The statement of facts herein was not filed until December 30, twenty-eight days after adjournment.
This court has uniformly and in a great number of decisions held that longer than twenty days after adjournment can not be given, and even though the court enters an order allowing thirty days, no statement of facts filed after twenty days can be considered. It is unnecessary to collate the great number of these decisions, but see DeFriend v. State, 69 Tex. Crim. 329, and cases cited therein; Cranfill v. State, 80 Tex. Crim. 292, 189 S.W. Rep., 482; Hamilton v. State, id.
Nothing is presented which can be reviewed in the absence of a statement of facts.
The judgment is, therefore, affirmed.
Affirmed.